Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Debono (reg. no. 62,877) on 7/11/2022.

The application has been amended as follows: 
1.         (Currently Amended) An inspection system for an air filter in a vehicle, comprising:
a receptacle defining a height extending along a first axis and an enclosed interior space configured to receive the air filter; [[and]]
a light source positioned within the receptacle to directly illuminate the air filter, the light source being configured to support the air filter such that the light source backlights the air filter to facilitate capture of an image of the air filter through an aperture in an upper wall of the receptacle, the light source defining a length and a width extending along respective second and third axes that are greater than a corresponding length and a corresponding width defined by the air filter; and
an intervening member positioned adjacent to the light source such that the intervening member is positionable between the light source and the air filter to separate the air filter from the light source, wherein the light source, [[and]] the intervening member, and the air filter include corresponding configurations , the intervening member defining an open interior region with a configuration corresponding to that defined by the air filter, wherein the open interior region defines a length and a width that are approximately equivalent to the length and the width defined by the air filter such that light passes from the light source, through the open interior region of the intervening member, and into the air filter.

9.	(Canceled)

21.        (Currently Amended) An inspection system for a used air filter in a vehicle, comprising:
a receptacle defining an enclosed interior space configured to receive the used air filter; [[and]]
a light source positioned within the receptacle such that the used air filter and the light source are oriented along a vertical axis in relation to each other, the light source defining a horizontal cross-sectional surface area greater than a corresponding horizontal cross-sectional surface area defined by the used air filter; 
an intervening member positioned adjacent to the light source such that the intervening member is positionable between the light source and the used air filter to separate the used air filter from the light source, the intervening member defining an open interior region defining a length and a width that are approximately equivalent to those defined by the used air filter such that light passes from the light source, through the open interior region of the intervening member, and into the used air filter; and
a processor supported by the receptacle, the processor being configured to measure wear on the used air filter by comparing an image of the used air filter to an image of a corresponding unused air filter and predict a remaining usable life of the used air filter.

27.	(Canceled)


28.        (Currently Amended) An inspection system for an air filter in a vehicle, comprising:
a receptacle defining an enclosed interior space configured to receive the air filter; [[and]]
a light source positioned within the receptacle to directly illuminate the air filter such that the air filter and the light source are arranged along a Y-axis, the light source defining a cross-sectional surface area measured along an X-axis and a Z-axis greater than a corresponding cross-sectional surface area defined by the air filter;
an intervening member positioned adjacent to the light source such that the intervening member is positionable between the light source and the used air filter to separate the used air filter from the light source, the intervening member defining an open interior region defining a length and a width that are approximately equivalent to those defined by the air filter such that light passes from the light source, through the open interior region of the intervening member, and into the air filter; and
a processor supported by the receptacle and configured to predict a remaining usable life of the air filter.

30.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the amended intervening member limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraph [0045], [0067], fig. 1 and figs. 2A-2C of the Applicant’s Specification as filed.
	Dependent claims 2-4, 7-8, 10, 22, 24, 26 and 29 are also allowed as a result of being dependent on claims 1, 21 and 28.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482